Citation Nr: 1400668	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-29 014	)	DATE
	)
	)

On appeal from 
the Department of Veterans Affairs Regional Office
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for emphysema.  

2.  Entitlement to service connection for hearing loss of the right ear, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  

3.  Entitlement to an increased rating for asthma, currently evaluated as 60 percent disabling.  

4.  Entitlement to an increased rating for a peptic ulcer, currently evaluated as 20 percent disabling.  

5.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957 and from October 1957 to February 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Notice is taken that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of the Veteran's entitlement to service connection for emphysema and to increased ratings for asthma and a peptic ulcer and TDIU are addressed in the REMAND portion of the decision below and are REMANDED directly to the RO based on the Veteran's representation by a private attorney.  


FINDINGS OF FACT

1.  Service connection for hearing loss of the right ear was most recently denied by a rating decision of February 2006, and following notice to the Veteran of the adverse action taken and his appellate rights, no timely appeal was initiated.  

2.  Evidence received by VA following entry of the February 2006 denial is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for hearing loss of the right ear.  

3.  Inservice acoustic trauma is conceded and hearing loss of the Veteran's right ear is etiologically related or otherwise due to military service inclusive of that acoustic trauma.  


CONCLUSIONS OF LAW

1.  The RO decision's of February 2006, denying service connection for an acquired psychiatric disorder, is final, and new and material evidence has been received by VA to reopen that previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

2.  Hearing loss of the right ear was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the appellant, the need to discuss the VA's efforts to comply with its duties to notify and assist is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented before addressing the merits of any claim reopened, notwithstanding the RO's prior determination to reopen the claim.  

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including an organic disease of the nervous system, such as a sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Service connection for hearing loss of the right ear was most recently denied by VA through an RO rating decision of February 2006.  The basis of that decision was that new and material evidence had not been presented to reopen a previously denied claim therefor.  Following the RO's issuance of written notice to the Veteran of the adverse action taken and of his appellate rights, no timely appeal was initiated and the February 2006 action was thus rendered final.  38 U.S.C.A. § 7105.  

Given the foregoing, the preliminary question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denials.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of February and May 2009 statements from the Veteran and a fellow service person attesting to their airborne service and/or inservice hearing difficulties, as well as the report of a VA audiological examination in July 2012 referencing, among other things, the Veteran's statement that his hearing loss was first noticed by him in service while stationed in Japan and that there was significant inservice exposure to excessive noise levels without ear protection.  Audiometric testing at that time confirmed the existence of hearing loss of the right ear for VA purposes.  This documentary and testimonial evidence, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claims for service connection for hearing loss of the right ear by way of service incurrence.  To that extent, alone, the previously denied claim therefor is reopened.  38 U.S.C.A. § 5108.  

Turning to the merits of the Veteran's reopened claim, the Board observes that the nexus opinion furnished during the course of the July 2012 examination by VA contraindicates entitlement to the benefit sought.  Specifically, the VA examiner found it was less likely as not that the Veteran's right ear hearing loss was the result of military noise exposure, noting that a separation medical examination in November 1962 showed no change in auditory acuity and otherwise demonstrated normal hearing for VA purposes.  Closer examination of the testing results in November 1962, with adjustment from the American Standards Association or ASA units to International Standards or ISO units, nevertheless reflects auditory acuity very close to meeting the criteria of 38 C.F.R. § 3.385.  In fact, at two Hertz levels (500 and 2000 cycles) 25 decibel losses were indicated.  Though technically denoting normal hearing for VA purposes, those values nonetheless are indicative of hearing impairment and by reasonable inference must be attributed to inservice origin involving acoustic trauma that is credibly described by the Veteran and a fellow serviceman.  Likewise shown by the record is VA testing in the early 1990s demonstrating hearing loss of the right ear for VA purposes and hearing testimony as to the occurrence of inservice hearing difficulties and their continued presence.  It, too, is noted that service connection for hearing loss of the left ear has only recently been established on the basis of acoustic trauma and, in light of the specific, unique circumstances of this case and with resolution of reasonable doubt in the Veteran's favor, service connection for hearing loss of the right ear is conceded.  To that extent, alone, the appeal is granted.  


ORDER

New and material evidence has been received to reopen a claim for service connection for hearing loss of the right ear.  

Service connection for hearing loss of the right ear, based on a reopened claim therefor, is granted.  


REMAND

Also at issue in this appeal are the issues of the Veteran's entitlement to service connection for emphysema and increased ratings for asthma and a peptic ulcer, as well as a TDIU.  In January 2013, the Veteran submitted to the RO an authorization for the release of medical records from Doctors Bennett, Martenson, and Johannes, but no additional action by the RO is shown to have been taken in terms of contacting those private medical providers and obtaining any pertinent medical records not already on file.  Remand for compliance with the VA's duty to assist is therefore required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.156.  

The record also reflects that the Veteran was afforded a VA lung examination in August 2012 primarily for the evaluation of his service-connected asthma, although the existence of chronic obstructive pulmonary disease was also noted, but no diagnosis of emphysema was recorded.  The VA examiner nevertheless referenced chest x-ray findings in January 2005 identifying emphysema.  Prior VA examination in March 2009 also yielded a pertinent diagnosis of (n)o objective evidence of emphysema on pulmonary function testing in March 2009 and January 2006 and, so, no opinion was offered as to its service incurrence or etiological relationship to service-connected asthma.  But, the March 2009 finding as to the absence of current disability was entered without any discussion of pertinent complaints or findings either inservice or postservice, including the chest film in January 2005 described above, a similar finding of emphysema on a chest x-ray in June 2000, or diagnoses of emphysema on VA examinations in 1974 and 1976, and a statement from a VA physician in February 1969 indicating that a chest film in January 1967 had revealed moderate emphysema.  Remand to facilitate the conduct of a more complete VA examination and solicitation of a nexus medical opinion is deemed necessary.  Id.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all of the pertinent records not already on file which are referenced by the Veteran in his VA Form 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, dated January 5, 2013, including but not limited to those compiled by Doctors Bennett, Martenson, and Johannes, for inclusion in his claims folder. 

2.  Obtain any and all pertinent VA treatment records not already on file for inclusion in the Veteran's VA claims folder.  

3.  Thereafter, afford the Veteran a VA respiratory examination for the evaluation of the nature and etiology of his claimed emphysema or chronic obstructive pulmonary disease and the nature and severity of his asthma.  The claims file should be made available to the examiner in conjunction with that examination.  Such examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth, to include specifically whether emphysema or other lung disorder excluding asthma is now present or absent.  

The VA examiner is asked to address the following questions, offering a complete rationale for each opinion provided: 

a)  Is it at least as likely as not (50 percent or more probability) that any existing disorder of the lungs, including emphysema or chronic obstructive pulmonary disease, if any, but excluding asthma, originated in service or is otherwise attributable to military service?  The VA examiner should offer his/her opinion on the basis of the Veteran's credible account of inservice lung difficulties and postservice examination and testing identifying emphysema.  

b)  Is it at least as likely as not (50 percent or more probability) that any existing lung disorder, other than asthma, but inclusive of emphysema and chronic obstructive lung disease, if any, was caused or aggravated by service-connected asthma?

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against such matter.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  Lastly, readjudicate the remaining issues on appeal, including service connection for a lung disorder other than asthma, increased ratings for asthma and a peptic ulcer, and a TDIU, and if any benefit sought is not granted to the Veteran's satisfaction, then provide him a supplemental statement of the case prior to returning the case to the Board for further appellate review.  

No action by the appellant is required until he is further notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


